Citation Nr: 1110913	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a splenectomy, claimed as a missing spleen.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Brother


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from June 1955 to June 1959.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by a Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO).  

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in March 2008.  The Veteran and his brother testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

The Veteran's claim was previously before the Board in June 2008 and remanded at that time for additional evidentiary development, to include obtaining outstanding treatment records from Elgin Air Force Base Hospital and from VA medical facilities.  Unfortunately, another remand is required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before the undersigned VLJ in March 2008.  Specifically, the Veteran stated that he was injured in 1956 at Elgin Field Number 9 in Florida when he fell off a trailer and was struck by another vehicle.  The Veteran was subsequently hospitalized at Elgin Air Force Base Hospital (EAFBH), and it was determined that the Veteran ruptured his spleen.  The Veteran testified that his spleen was then surgically removed at EAFBH.  He denied receiving any private treatment at that time.  The Veteran indicated that he was placed on light duty for approximately one month following surgery, and that he was eventually able to resume regular duty activities.  The Veteran's brother testified that he learned that the Veteran was injured in service "in a letter or something like that," but was unable to recall the nature or extent of the Veteran's injuries.

Associated with the claims file is a VA treatment note dated September 2003.  The Veteran reported that he was injured in a car accident in 1956 in service and had a splenectomy at the Elgin Air Force Base Hospital in Florida.  Upon physical examination, the examiner noted that the Veteran had a scar on the left side of the abdomen.  The impression was status-post splenectomy, traumatic.

T. Hood, M.D. also submitted a statement to VA dated July 2007.  Dr. Hood stated that the Veteran was a patient of his and that the Veteran "had his spleen removed in the past."  

Regrettably, the Veteran's service treatment records (STRs) were destroyed in a fire at the National Personnel Records Center (NPRC) and are not available for review.  Subsequent attempts to obtain the Veteran's STRs and/or records from EAFBH via the NPRC were likewise unsuccessful, in part because the Veteran was unable to provide complete information about the unit to which he was attached at that time.  He was also unable to provide an approximate date (within a 90-day window) of the claimed accident and hospitalization.  In March 2010, the RO made a formal finding that the Veteran's STRs were unavailable.   

Although the Veteran's STRs are unavailable for review, no such finding has been made with respect to his service personnel records (SPRs).  In addition, the Veteran indicated in June 2010 that he had a period of Reserve service for six years following discharge from his active duty service.  He identified the reserve obligation termination date of this service as June 26, 1965.  See January 2006 VA Form 21-526.  To date, no attempt has been made to obtain these Reserve records.  

On remand, the AMC should contact the appropriate service department and/or Federal agency and obtain all SPRs, including any line of duty (LOD) determinations, pertaining to his active period of Air Force service.  Additionally, an attempt should be made to obtain any and all STRs and SPRs from the Veteran's period of Reserve service.  All efforts to obtain these records should be fully documented.

After completion of this request, the AMC should again contact the appropriate Federal agency and/or service department, including but not limited to the NPRC, and request any and all treatment records from the Elgin Air Force Base Hospital pertaining to the Veteran.  All efforts to obtain these records should be fully documented.  

The Veteran also receives medical care through VA.  VA is required to make reasonable efforts to help a veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA medical records pertaining to the Veteran that are dated from December 12, 2005, should be obtained.  Additionally, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for his claimed splenectomy residuals.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his claimed splenectomy residuals since his discharge from active service.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  After Step One is completed, contact all appropriate service departments, and/or Federal agencies to obtain a copy of any and all service personnel records, including but not limited to any line of duty (LOD) determinations, from his period of active Air Force service from June 1955 to June 1959.  In addition, obtain a copy of any and all service treatment and service personnel records from the Veteran's period of Reserve service from 1959 to 1965.  One of the facilities that should be contacted is the Air Reserve Personnel Center (address code 21) as the Veteran has reported that he had a Reserve obligation.  See VBA Adjudication Manual, M21-1MR, III.iii.2.B.15.a. 

In addition, as it was noted in the March 2010 National Personnel Records Center reply that only morning reports for May 1956 to August 1956 were searched, the RO should request that morning reports for January to March 1956 be searched as well.  A search for April 1, 1956, to May 5, 1956, should also be requested.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

3.  After Steps One and Two are completed, contact the appropriate Federal agency and/or service department, including but not limited to the NPRC, and again request any and all treatment records from the Elgin Air Force Base Hospital pertaining to the Veteran for January to April 1956.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

4.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from December 12, 2005, and any other VA records identified by the Veteran in response to Step One which are not already of record.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



